Fourth Court of Appeals
                                San Antonio, Texas
                                       May 24, 2019

                                   No. 04-19-00327-CV

                   PLAINSCAPITAL BANK AND ALBERT CHAPA,
                                  Appellant

                                             v.

                                   Andy HERNANDEZ,
                                        Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-17-712
                     The Honorable Baldemar Garza, Judge Presiding


                                      ORDER
    Appellant’s Unopposed Motion for Extension of Time to File Notice of Appeal is hereby
GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court